      Case 18-26152           Doc 39         Filed 02/08/19 Entered 02/08/19 15:20:41         Desc Main
                                               Document     Page 1 of 5
                              UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


  IN RE:                                                       Case No.: 18-26152
                                                               Chapter: 13
            Janice Harris Cole aka Janice Harris               Hearing Date: 2/19/19

                                                               Judge Carol A. Doyle
                                                   Debtor(s)



                                                NOTICE OF MOTION

TO:    Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe, Suite 3850, Chicago, IL 60603 by electronic notice
       through ECF
       Janice Harris Cole aka Janice Harris, Debtor(s), 2018 South 24th Avenue, Broadview, IL 60155
       Johnny B. Cole, Co-Debtor, 2018 S 24Th Ave
       Arnold G Kaplan , Attorney for Debtor(s), 111 W. Washington St., Suite 1360 , Chicago, IL 60602 by
       electronic notice through ECF



           PLEASE TAKE NOTICE that on the 2/19/19, at 9:30AM, or as soon thereafter as counsel may
  be heard, I shall appear before the Honorable Judge Carol A. Doyle, Bankruptcy Judge, in the courtroom
  usually occupied by him/her at the Everett McKinley Dirksen Building, 219 South Dearborn, Chicago,
  Illinois, room 742, or before any other Bankruptcy Judge who may be sitting in his/her place and stead,
  and shall then and there present this Motion of the undersigned, a copy of which is attached hereto and
  herewith served upon you, and shall pray for the entry of an Order in compliance therewith, at which time
  you may appear if you so desire.

                                                 PROOF OF SERVICE

           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on February 8, 2019 and as to the debtor and co-debtor by causing same to be mailed in a properly
  addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour
  of 5:00 PM on February 8, 2019.

                                                                      /s/ Joel P. Fonferko
                                                                        Attorney for Movant

  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Gloria C. Tsotsos ARDC#6274279
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Laura A. Hrisko ARDC#6230993
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  C&A FILE (14-17-09846)

  NOTE: This law firm is a debt collector.
  Case 18-26152             Doc 39         Filed 02/08/19 Entered 02/08/19 15:20:41      Desc Main
                                             Document     Page 2 of 5


                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on February 8, 2019 and as to the debtor and co-debtor by causing
same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on February 8, 2019.
  Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe, Suite 3850, Chicago, IL 60603 by electronic notice
  through ECF
  Janice Harris Cole aka Janice Harris, Debtor(s), 2018 South 24th Avenue, Broadview, IL 60155
  Johnny B. Cole, Co-Debtor, 2018 S 24Th Ave
  Arnold G Kaplan , Attorney for Debtor(s), 111 W. Washington St., Suite 1360 , Chicago, IL 60602 by
  electronic notice through ECF



                                                                 /s/ Joel P. Fonferko
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Gloria C. Tsotsos ARDC#6274279
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Laura A. Hrisko ARDC#6230993
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-17-09846)

NOTE: This law firm is a debt collector.
  Case 18-26152       Doc 39       Filed 02/08/19 Entered 02/08/19 15:20:41          Desc Main
                                     Document     Page 3 of 5


                      UNITED STATES BANKRUPTCY COURT
            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:                                     Case No.: 18-26152
                                           Chapter: 13
      Janice Harris Cole aka Janice Harris Hearing Date: 2/19/19

                                                     Judge Carol A. Doyle
                                        Debtor(s)


  MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY

       NOW      COMES       U.S.     BANK    NATIONAL           ASSOCIATION,    AS    TRUSTEE,
SUCCESSOR IN INTEREST TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS
TRUSTEE, SUCCESSOR BY MERGER TO LASALLE BANK, NATIONAL ASSOCIATION,
AS TRUSTEE FOR MERRILL LYNCH FIRST FRANKLIN MORTGAGE LOAN TRUST,
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-1, (hereinafter "Movant"), by
and through its attorneys, Codilis & Associates, P.C., and moves this Honorable Court pursuant
to 11 U.S.C. §362(d) and §1301(c) for an Order granting Movant relief from the automatic stay
and co-debtor stay, and in support thereof states as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 2018 S 24Th Ave, Broadview, IL 60155;


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 9/17/18;


       4.      The Chapter 13 plan herein provides for the cure of the default of said mortgage
and maintenance of current payments during the pendency of the proceeding;
  Case 18-26152        Doc 39     Filed 02/08/19 Entered 02/08/19 15:20:41          Desc Main
                                    Document     Page 4 of 5


       5.      Pursuant to the plan, Debtor(s) is/are to disburse the current monthly mortgage
payments directly to Movant beginning with the first payment due after the filing of the Chapter
13 Bankruptcy (subject to periodic adjustment due to change in escrow);


       6.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:


                  a)     As of 02/04/2019, the Debtor(s) is/are past due for the 12/1/18 payment,
                         and all amounts coming due since that date. Any payments received
                         after this date may not be reflected in this default;


                  b)     As of 02/04/2019, the total post-petition default through and including
                         2/1/19, is $2,328.98, which includes a suspense credit of $577.56. Any
                         payments received after this date may not be reflected in this default.
                         This amount includes post-petition attorney fees in the amount of
                         $1,031.00;


       7.      Said failure to make post-petition mortgage payments is sufficient grounds for
relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


       8.      This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order;


       9.      Movant has incurred attorney fees and/or costs in connection with this
bankruptcy proceeding:
                  $850.00       for Preparation of Notice and Motion for Relief from the
                  Automatic Stay, and prosecution of same
                  $181.00       for Court filing fee


       10.     Attached are redacted copies of any documents that support the motion for relief,
such as promissory notes, purchase order, invoices, itemized statements of running accounts,
  Case 18-26152             Doc 39         Filed 02/08/19 Entered 02/08/19 15:20:41           Desc Main
                                             Document     Page 5 of 5


contracts, judgments, mortgages, and security agreements in support of right to seek a lift of the
automatic stay and foreclose if necessary.

         11.       That the subject note and mortgage are co-signed by Johnny B. Cole and that to
the extent that the co-debtor stay of 11 U.S.C. §1301 applies to real estate loans, it applies to
Johnny B. Cole and grounds exist for relief therefrom under 11 U.S.C. §1301(c)(1) as the co-
debtor received an ownership interest in the house and under 11 U.S.C. §1301(c)(3) if the
automatic stay is modified therein;


         WHEREFORE,                 U.S.    BANK    NATIONAL     ASSOCIATION,            AS    TRUSTEE,
SUCCESSOR IN INTEREST TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS
TRUSTEE, SUCCESSOR BY MERGER TO LASALLE BANK, NATIONAL ASSOCIATION,
AS TRUSTEE FOR MERRILL LYNCH FIRST FRANKLIN MORTGAGE LOAN TRUST,
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-1 prays this Court enter an
Order pursuant to 11 U.S.C. Section 362(d) and Section 1301(c) modifying the automatic stay
and co-debtor stay as to Movant, allowing the fees and costs described herein to be added to the
indebtedness pursuant to the terms of the note and mortgage, and for such other and further relief
as this Court may deem just and proper.
         Dated this February 8, 2019.
                                                              Respectfully Submitted,

                                                              Codilis & Associates, P.C.

                                                              By: /s/ Joel P. Fonferko

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Gloria C. Tsotsos ARDC#6274279
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Laura A. Hrisko ARDC#6230993
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              C&A FILE (14-17-09846)

NOTE: This law firm is a debt collector.
